DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Invention I in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that the classifications of the Inventions I and II are similar’ a single prior art search would readily cover both inventions without placing a serious burden on the examiner.  This is not found persuasive because the classification of group I and II are distinct to each other (e.g., G02F vs H01L) and the search required for Invention II is not required for Invention I, so as the restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al., US 2011/0134360 A1.
Regarding claims 1 and 16, Ueno et al. disclose a display substrate (figures 1-5) comprising: 
. a base 4a/4b
. at least one light output device 11a/11b 
. at least one reflecting device 18a/18b including a first reflecting structure by a reflective material, wherein the at least one light output device and the at least one reflecting device are disposed adjacent to each other; each reflecting device is configured to reflect incident light into one or more light output device (see fig. 1)
. each light output device is configured to emit display light in response to the received incident light (see fig 2).
Ueno et al. do not disclose the incident light to the reflecting device in a direction perpendicular to the base.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange an incident light in perpendicular direction to a base (e.g., rearranged light source position), since it has been held that rearranging parts of an invention involves only routine skill in the art for improve light to a display panel from a backlight unit.
Re claim 2, the modification to Ueno et al. would result first reflecting surface inclined with respect to the base, and the first reflecting surface is configured to reflect the incident light that is incident to the first reflecting surface into the one or more light output devices disposed on a side of the first reflecting surface.  
Re claim 3, wherein the reflecting structure further includes a second structure (e.g., area between 18a and 10a) made of a light-transmitting material, facing the light output devices disposed on the side of the first reflecting surface (see fig. 5)
Re claims 4-5, wherein the first structure further includes a second reflecting surface facing away from the first reflecting surface and perpendicular to the base and an included angle between the first reflecting surface and the base is within a range of 42o to 48o (see fig. 5)   
Re claim 6, wherein the reflecting device further includes a first light-shielding layer 16, and the reflecting structure and the first light-shielding layer are stacked successively in a direction of the incident light that is incident to the reflecting device.  (see fig. 4).
Re claim 11, wherein the at least light output device includes a plurality of light output devices 11a/11b, and the at least one reflecting device includes a plurality of reflecting devices 18a/18b, and the plurality of reflecting devices and the plurality of light output devices are arranged in at least one of following ways: a side of one light output device corresponds to one reflecting device, a side of one light output device corresponds to some of the plurality of reflecting devices, or some of the plurality of light output devices correspond to one reflecting device (see fig. 1).
Re claim 12, wherein the base corresponding to a plurality of sub-pixel regions, and each light output device would disposed in one sub-pixel region (according to a display device structural).
Re claim 13, wherein the plurality of light output devices include a plurality of groups, and the display light emitted by light output devices in each group has a same color; and the base has a plurality of sub-pixel regions, and each group and one or more reflecting devices corresponding to the group are disposed in one sub-pixel region (see [0044]).  
Re claim 14, wherein one light output device includes a second light-shielding layer 6a and a light output layer successively stacked in an exit direction of the display light, wherein the light output layer includes a diffuse reflecting layer (see fig. 1).  
Re claims 15 and 17, wherein the at least one light output device includes: at least one red light conversion device configured to emit red display light in response to the received incident light; and at least one green light conversion device configured to emit green display light in response to the received incident light; and at least one blue light conversion device configured to emit blue display light in response to the received incident light; or, at least one blue light reflecting device each including a diffuse reflecting layer, and the diffuse reflecting layer including a plurality of diffusion particles configured to reflect incident light that is incident into the blue light reflecting device out of the blue light reflecting device (see fig. 3 and [0046]).  
Re claim 18, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing of the same (i.e., no specific method) would be inherent to the device.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871